           Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 1 of 17




ERIKA BIRCH (Bar No. 7831)
KASS HARSTAD (Bar No. 8419)
STRINDBERG & SCHOLNICK, LLC
1516 W. Hays St.
Boise, ID 83702
Telephone:    (208) 336-1788
Facsimile:    (208) 287-3708
kass@utahjobjustice.com
erika@idahojobjustice.com

Attorneys for Plaintiff


                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO



  CYNTHIA FULLER,
                                                       DECLARATION OF ERIKA BIRCH IN
              Plaintiff,                               SUPPORT OF ATTORNEYS FEES AND
                                                                   COSTS
  vs.
                                                              Case No. 1:13-CV-00035-DCN
  STATE OF IDAHO, DEPARTMENT OF
  CORRECTIONS, et al.                                         Honorable Judge David C. Nye

             Defendants.



        I, Erika Birch, declare under penalty and perjury, as follows:

        1.        I am a partner in Strindberg & Scholnick, LLC’s Boise office of Strindberg &

Scholnick, LLC (“Strindberg & Scholnick” or “the Firm”) and one of the lead attorneys

representing Ms. Fuller in this case. I make this affidavit from personal knowledge.

        2.        In this action, the Firm agreed to represent Ms. Fuller on a contingent fee basis

because she could not afford our representation on any hourly or modified hourly billing basis.

Ms. Fuller initially retained the Firm in February of 2012 to represent her through the Idaho

1 | Page          DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                  ATTORNEYS FEES AND COSTS
           Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 2 of 17




Human Rights Commission process related to her charge of discrimination. The Firm has

continued to represent Ms. Fuller through all aspects of this litigation including her appeal to the

Ninth Circuit Court of Appeals, opposing IDOC’s petition for writ of certiorari to the United

States Supreme Court, and through the trial in February of 2019 on a contingency arrangement.1

Ms. Fuller has been billed for and is responsible for the costs and expenses incurred in this

matter. However, the Firm has had to advance those costs and expenses (which have exceeded

$75,000) as Ms. Fuller has been unable to pay them as contemplated by the fee agreement.

Additionally, the fee agreement reflects that the current litigation hourly rate for both Ms. Birch

and Ms. Harstad is $325 an hour.

        3.      Attached as Exhibit 1-7 are true and accurate copies of the Firm’s billable hours

and expenses in this matter.2 The hours listed in Exhibits 1-5 are based upon contemporaneous

records which I, and other lawyers, clerks, paralegals, etc., personally kept in our billing

programs as the work was completed. I have reviewed these records to confirm the accuracy of

the entries, as well as the necessity for and reasonableness of the time and expenses committed to

the litigation. As co-lead counsel in this case, I have exercised billing judgment and have

excluded and/or written off hours as unbillable in this case. The remaining hours listed were

reasonable and necessary to the effective and efficient prosecution of this case.



1
  The Firm’s contingent fee is 45% (up from the Firm’s regular 40% contingency because of the appeals)
of the total judgment (i.e., any damages award and including any attorney fee award.) The fee agreement
provides that the Firm can either take the contingent amount or the actual attorney fees awarded by a
Court, whichever is greater.
2
  By producing a copy of our billing history, the Firm does not intend to waive any attorney client or
work product privileges and have attempted to redact certain information that is covered by those
privileges.


2 | Page        DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                ATTORNEYS FEES AND COSTS
           Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 3 of 17




          4.    Strindberg & Scholnick, LLC is a small, regional firm with offices in both Utah

and Idaho. In the past several years, the Firm has employed approximately seven (7) to nine (9)

attorneys in Utah and Idaho, all of whom focus on employment and civil rights matters.

Employment law is a specialized area in which not many lawyers in Idaho practice regularly,

particularly on the plaintiff’s side. Representing plaintiffs in these cases is time consuming and

risky.

          5.    I graduated from the University of Colorado School of Law in May 2000 and was

licensed to practice law in Colorado in October 2000. I have been practicing in the area of

employment and civil rights law, mainly on behalf of plaintiffs, since that time (a total of over 18

years).

          6.    I began working for Strindberg & Scholnick, LLC in August 2003. I have been a

partner in the Firm since January 2006. I was admitted to practice law in Idaho in November

2007. After moving to Idaho, I opened the Firm’s Boise office in mid-2008. For several years I

was the only attorney in the firm who lived in Idaho. I am also licensed in Colorado and Utah

and have been admitted to and appeared in state and federal courts in all three states. I am

admitted and have appeared before the Tenth and Ninth Circuit Court of Appeals.

          7.    My law partner Kathryn (Kass) Harstad served as primary co-lead counsel in this

case. Ms. Harstad graduated from the University of Minnesota Law School in 2000, and was

admitted to practice law in Illinois that same year. In 2006, Ms. Harstad was admitted to the Utah

State Bar, and in 2010, she was admitted to the Idaho State Bar. She began working for the Firm

in 2006 and became a partner in 2010. Thus, she has also been practicing law for 18+ years and

specializing in employment cases for 12 of those years.


3 | Page        DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                ATTORNEYS FEES AND COSTS
           Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 4 of 17




        8.      Both Ms. Harstad and I have successfully prosecuted numerous employment and

civil rights cases, including multi-plaintiff and class action cases in Utah and Idaho. See e.g.,

Ricks v. Plastic Industries (15-cv-572-DCN D. Idaho)(Judgment Dkt #54); Eller vs. ISP (cv-oc-

15-127 Ada County)(Amended Judgment March 26, 2018); Garcia v. PSI (10-cv-00055-ELJ D.

Idaho) (Judgment Dkt. #146). The majority of our practice is in federal court. We have both been

involved in leadership roles with state bar sections and other organizations in the area of

employment, civil rights and civil litigation. Likewise, both Ms. Harstad and I have, and

continue to, present and publish in the area of employment and civil rights litigation.

        9.      The majority of the work in this matter was performed by myself and Ms. Harstad

with assistance from our paralegals, mainly Tonya Hansen. At the time Ms. Fuller retained the

Firm, there was only one associate attorney at the firm in Idaho who had just graduated law

school and was not yet licensed. Thus, Ms. Harstad and/or Ms. Birch handled Ms. Fuller’s case

together. However, while Ms. Birch was gone on sabbatical in 2014, our Idaho associate, Ms.

Juarez, stepped in as co-counsel between January and July of 2014. We utilized paralegals and

clerks to the extent possible as a way to keep attorney billable time as low as possible. As

mentioned, this included Tonya Hansen, who has over 24 years of litigation experience as a

paralegal and has worked at our Firm since March of 2010, and more recently and to a lesser

extent, Dunja Subasic who has over 5.5 years of experience as a legal assistant/paralegal at the

Firm.

        10.     A relatively small portion of the necessary work was performed by other attorneys

and clerks/paralegals at the Firm as reflected below. This work largely included

reviewing/revising documents; discussions re: case strategy; participating in mock oral


4 | Page        DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                ATTORNEYS FEES AND COSTS
           Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 5 of 17




arguments on appeal; and assistance during trial preparations and during trial where it required

all-hands-on-deck in order to prepare given the workload.

       11.      Because defendants (in this case IDOC) have most of the relevant information,

plaintiffs must conduct significant discovery in discrimination cases as they typically only have

access to the documents and witnesses through the discovery process. Plaintiff deposed ten non-

expert witnesses, all of whom worked for IDOC at the time and/or were purportedly being

represented by defense counsel. Additionally, all ten of the witnesses deposed appeared as

witnesses at trial, supporting that those depositions were necessary to the claim tried. Defendant

deposed three witnesses, and two of those witnesses were called as trial witnesses. Nearly 10,000

pages of documents were exchanged in non-expert discovery, along with various videos and

recordings from the OPS and CCSO investigations. This case also overlapped with CCSO’s

criminal investigation of Herbt Cruz, such that discovery also involved the criminal case records

and evidence.

       12.      After filing the Complaint, Plaintiff faced an early motion for summary judgment.

The former judge in this case required the parties to file trial witness lists during the discovery

period. Additionally, at the close of discovery, both parties filed summary judgment motions.

The briefing by both parties were factually and legally dense. After oral argument on summary

judgment, there was additional briefing.

       13.      The attorneys and paralegals that have billed requested time in this case are

reflected in the chart below along with their experience, hourly rates and number of hours

expended in the case:




5 | Page        DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                ATTORNEYS FEES AND COSTS
           Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 6 of 17




         Attorney            Reasonable           Years of Practice         Number of        Total Fees
                             Hourly Rate3                                    Hours
    Erika Birch,              $210-325                     18                955.70          $285,345.50
    Member
    Kass Harstad,               $200-325                   18                1,641.20        $456,935.00
    Member
    Tonya Hansen,                $95-140                   24                 703.15         $79,683.75
    Paralegal
    Lucy Juarez,                  $150                      7                   108            $16,200
    Former Associate
    (ID)
    Dunja Subasic,                $120                     5.5                119.70         $14,364.00
    Paralegal
    Eric Schnapper,               $750                     46                   97.6           $73,200
    Associated SCOTUS
    Counsel
    Erik Strindberg,            $300-425                   35                   43.1         $16,948.75
    Member
    Lauren Scholnick,           $275-375                   23                  71.25         $23,513.75
    Member
    Jonathan Thorne,           $150-$275                    9                  23.55          $6,276.25
    Member (formerly
    associate)
    Guy Hallam, Member            $325                     19                   36.4         $11,830.00

    Lourdes Matsumoto,            $175                      3                   19.3          $3,377.50
    Associate (ID)
    Cameron Platt,                $175                     1.5                  11.8          $2,065.00
    Associate (UT)
    Matt Harrison,                $175                      8                   3.5            $615.50
    Former Associate
    (UT)
    Camille Marx,               $115-140                   28                  17.55          $2,131.00
    Paralegal (UT)
    Law Clerks (CG, PF,          $75-120                  N/A                  72.12          $7,081.50
    DG)
           TOTAL                                                             3,923.92        $999,564.50



3
  These rates were the historical hourly rates charged during the relevant time leading up to the appeal to
the Ninth Circuit. Once the appeal became necessary and through the remainder of our representation of
Ms. Fuller we seek the higher rates ($325/h for Ms. Birch and Ms. Harstad) which is based on current
litigation rates and the rate reflected in Ms. Fuller’s litigation fee agreement.
6 | Page        DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                ATTORNEYS FEES AND COSTS
           Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 7 of 17




       14.      Based on my knowledge and research regarding hourly rates charged and/or

approved in federal court employment/civil rights matters in Boise, Idaho, the above rates are

reasonable and in line with prevailing market rates. See also, Declarations of DeAnne Casperson

(Casperson Dec.) at ¶¶ 5, 11, and Howard Belodoff (Belodoff Dec.) at ¶¶ 4, 10, filed herewith.

       15.      Specifically, my research of market rates and reasonable fees included

interviewing other attorneys who litigate employment and civil rights cases in Boise, Idaho about

their hourly litigation rates and/or review of requests or awards for fees in such cases. I surveyed

fee awards in Idaho state and federal courts in similar cases, including the following cases:

United States of America ex rel. Dr. Jeffrey Jacobs v. CDS, P.A., 14-CV-301-BLW (D. Idaho

November 30, 2018 Dkt. # 74); Wright v. Ada County, CV-OC-2013-2730 (Ada County May 25,

2017) (noting that the hourly rates requested were “very reasonable”); Norton v. Maximus, 14-

CV-30-WBS (D. Idaho May 19, 2016 Dkt. # 188); Williams v. Madison County, 12-CV-561-JCC

(D. Idaho Dec. 3, 2015 Dkt. # 118); Latta v. Otter, 13:CV:482-CWD, 2014 WL 7245631 at *3-6

(D. Idaho Dec. 19, 2014); Community House, Inc. v. City of Boise, 05-CV-283-CWD, 2014 WL

1247748 at *6 (D. Idaho Mar. 25, 2014). In these cases, reasonable attorneys’ fees were within

the following ranges:

                   a. 21- 34 years of experience at $400;

                   b. 20-30 years of experience at $350-375;

                   c. 14-20 years of experience at $300-325;

                   d. 5-15 years of experience at $225-275;

                   e. and 0-5 years of experience at $150-200.


7 | Page        DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                ATTORNEYS FEES AND COSTS
           Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 8 of 17




       16.      Throughout the litigation, Ms. Fuller made several overtures toward possible

settlement in this case including prior to filing the lawsuit. Those overtures were consistently

rebuffed by Defendant. After Ms. Fuller’s successful appeal to the Ninth Circuit, during a

mediation in January of 2018 with private mediator Newal Squyres, the most Defendant offered

Ms. Fuller was $80,000. This was despite the fact that her attorney’s fees and costs at that point

were already in the mid-six figures. Ms. Fuller was billed and paid a mediation fee of $1,925

which she now seeks reimbursement for. See Exhibit 7.

       17.      No other offers were made by Defendant prior to the verdict. Post-verdict, Ms.

Fuller once again initiated settlement discussions by making an offer to Defendant that would

avoid the parties having to litigate post-trial motions and attorney fees and costs. The parties

exchanged several offers but were unable to reach a resolution.

       18.      Because of the amount of time that the Firm was required to devote to this case,

which during certain periods of time was a substantial part of Ms. Birch’s and Ms. Harstad’s

workload, the Firm was limited in taking on other cases for litigation.

                                   FEES AND COSTS ON APPEAL

       19.      After Judge Quackenbush dismissed Ms. Fuller’s case in its entirety on summary

judgment, she appealed to the Ninth Circuit. Once again, Ms. Birch and Ms. Harstad were lead

co-counsel on the appeal and both worked on the written briefs and legal research. Ms. Harstad

argued the case at oral argument. The briefing required intense legal research and writing and

involved complex legal issues and many facts.

       20.      After the Ninth Circuit decision, Ms. Fuller filed a Motion for Clarification asking

the Ninth Circuit to make clear that her hostile work environment claim under both Title VII and


8 | Page        DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                ATTORNEYS FEES AND COSTS
           Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 9 of 17




§ 1983 were remanded for trial. See Appeal Dkt. #44. The Court denied Ms. Fuller’s motion

“without prejudice to filing a petition for panel rehearing or rehearing en banc.” See Appeal Dkt.

#46. IDOC then filed a Petition for Rehearing or Rehearing En Banc, and Ms. Fuller opposed

the Petition. The Court denied both a panel rehearing and an en banc rehearing. See Appeal Dkt.

#54. The Ninth Circuit issued its Mandate on October 13, 2017 and taxed IDOC with costs of

$278.30. See Appeal Dkt. #55. IDOC never paid nor tendered the costs to Ms. Fuller. The

additional appeal costs are discussed below.

       21.      The total fees requested for the appeal to the Ninth Circuit are reflected in Exhibit

3. Attorneys’ fees total: $197,810.50 representing 640.40 hours of time billed by the Firm.

       22.      After remand by the Ninth Circuit, the case was eventually reassigned to Judge

David C. Nye. During a status conference on December 20, 2017, the Court set the case for a 7-

day jury trial for May 29, 2018 as that was the earliest trial date that defense counsel could be

available. IDOC did not mention during the status conference or otherwise that it was planning

or considering filing an appeal to the United States Supreme Court. Thus, the Court entered a

Trial Order on January 3, 2018. (Dkt. #102). That same day, IDOC filed a petition for writ of

certiorari which was placed on the Supreme Court docket on January 8, 2018. Thus, the May

trial was stayed. (Dkt. #105).

       23.      Neither Ms. Birch nor Ms. Harstad had been admitted to the United States

Supreme Court. None of the attorneys in the firm have any experience in the U.S. Supreme

Court. Thus, in order to obtain competent and efficient counsel, the Firm associated with

Professor Eric Schnapper. Professor Schnapper is a well-known Supreme Court lawyer and

academic in the employment law field as further set forth in his Declaration, filed herewith.


9 | Page        DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                ATTORNEYS FEES AND COSTS
       Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 10 of 17




Professor Schnapper’s fees for Opposing the cert. petition total $73,200 representing 97.6 hours

at $750/h. See Schnapper Dec. ¶¶ 9-10.

       24.     The Supreme Court denied IDOC’s petition on March 26, 2018, and the case

proceeded to trial in front of Judge Nye. See Dkt. #106. Because the Firm associated with

Professor Schnapper, the work at the Supreme Court level was minimized. The total amount of

requested fees for the Supreme Court work performed by the Firm are reflected in Exhibit 4 and

total $11,644.25 in fees representing 37.65 hours.

                                     EXPERT FEES AND COSTS

       25.     The Firm retained Louise F. Fitzgerald, Ph.D. as Ms. Fuller’s expert regarding her

emotional distress and on IDOC’s EEO policies and practices. Dr. Fitzgerald conducted

psychological testing and a psychological examination of Ms. Fuller as part of her original report

in 2014 and updated the same for her supplemental report in 2018. Because of the time elapse

between her original report and the remand for trial, the parties agreed that it was appropriate and

necessary for their respective experts to re-evaluate Ms. Fuller and provide supplemental reports.

Given Ms. Fuller’s diagnosed conditions – post-traumatic stress disorder and major depressive

disorder, it was critical to present expert witness testimony. Moreover, Ms. Fuller’s emotional

distress claim was complicated by the fact that Dr. Fitzgerald found that Ms. Fuller suffered

PTSD because of the rapes by Cruz as opposed to the actions/inactions by IDOC. Thus, her

analysis had to include that foundational/background assessment and then also assess if/how Ms.

Fuller’s PTSD was exacerbated by the hostile work environment at IDOC.




10 | Page      DECLARATION OF ERIKA BIRCH IN SUPPORT OF
               ATTORNEYS FEES AND COSTS
        Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 11 of 17




        26.     Ms. Fuller travelled out of state in 2018 for this testing/examination, and in an

exercise of discretion, she does not seek reimbursement for those travel related expenses. Dr.

Fitzgerald travelled from out-of-state to conduct the testing/examination of Ms. Fuller in 2014

and in 2018, and then again in 2019 to attend trial. Dr. Fitzgerald did not bill any time for travel,

just expenses. She presented testimony during trial and then remained on-call as a possible

rebuttal witness after Defendant’s expert, Dr. Beaver, testified.

        27.     Dr. Fitzgerald’s fee schedules are attached as part of Exhibit 6 attached hereto.

Some of her rates increased slightly during the course of this litigation (i.e, from the work

performed in 2014 for the original examination/testing and report versus the updated

examination/testing and report in 2018).4 Her rates are comparable to the rates charged by

Defendant’s expert, Dr. Craig Beaver, whose rates are also found in Exhibit 6.




4
 Dr. Fitzgerald also used an associate, Linda L. Collingsworth, Ph.D., to conduct work at a lower hourly
rate as reflected in the invoices.


11 | Page       DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                ATTORNEYS FEES AND COSTS
          Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 12 of 17




          28.     Dr. Fitzgerald’s invoices (Exhibit 6) reflect that she has billed Ms. Fuller the

following:

           Type                                     Amount

           Travel Expenses 2014                     $1,576

           Evaluation/Testing 2014                  $5,250

           Review/Report/Consultation 2014          $21,000

           Supplemental Testing/Report 2018 $5,000 (capped fee)5

           Travel for Testing/Evaluation            $1,211.00
           2018

           Travel Expenses Trial 2019               $2,149.32 ($1,676.25)6 = $473.07

           Trial Prep and Attendance 2019           $10,840.20 ($120)7 = $10,720.20

           Total:                                   $45,330.27
                                                    ($41,970.20 fees + $3,260.07 expenses)



          29.     Plaintiff took Dr. Beaver’s deposition and was billed for and paid for his time

during the deposition. That amount totals: $2,700.00. See attached invoice, Exhibit 6.

          30.     The Firm retained Gary Couillard, CPA, as Ms. Fuller’s economic expert in this

case. Mr. Couillard billed a total of $4,241 for the analysis and expert report performed in Ms.




5
  Dr. Fitzgerald agreed to cap the amount billed to Ms. Fuller for the supplemental report, evaluation and
testing at $5,000 plus expenses. However, the value of that work exceeded the capped amount by more
than twice that amount.
6
    This amount was requested in the Plaintiff’s Bill of Costs and hence is being deducted.
7
    This amount was requested as witness fee in the Plaintiff’s Bill of Costs and hence is being deducted.
12 | Page         DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                  ATTORNEYS FEES AND COSTS
        Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 13 of 17




Fuller’s case and that amount has been billed to her. However, in an exercise of discretion

Plaintiff does not seek any of those expert fees.

        31.     Thus, total expert fees sought are $48,030.27. See Exhibit 6.

                                            OTHER COSTS8

        32.     Ms. Fuller seeks reimbursement of process service fees for trial subpoenas,

service of the Complaint, and service of several discovery related subpoenas, which are not

taxable costs pursuant to §1920, but were necessary to the successful prosecution of this case.

Those costs total $1,257.11. See Exhibit 7. Additionally, in order to find potential witnesses

during discovery and then again for trial, Ms. Fuller had to pay for skip traces ($381.95). All

these costs were necessary and billed to Ms. Fuller, and together total $1,639.06. Id.

        33.     As part of discovery in this case, the Firm paid for copies of Ms. Fuller’s medical

records ($188.80), and records from the Idaho Human Rights Commission ($18.25), Canyon

County Sheriff’s Office ($179.64) and Nampa Police Department ($6.25) and a transcript of Ms.

Fuller’s Unemployment Benefits hearing wherein she, Mr. Kim Harvey, Mr. Henry Atencio and

Ms. Roberta Hartz testified under oath, and the transcript of the meeting on November 10, 2011

between those same individuals that was used as a Trial Exhibit ($333). Those documents were

necessary for discovery and these copying costs as billed to Ms. Fuller total $725.94. See Exhibit

7.

        34.     Ms. Fuller was billed for the printing of her Opposition Brief filed with the U.S.

Supreme Court. Those costs, which are not taxable under the Supreme Court rules, totaled



8
  Plaintiff does not attach all the invoices billed to the Firm for these costs but can provide the same
should the Court request them.
13 | Page       DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                ATTORNEYS FEES AND COSTS
       Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 14 of 17




$1,527.00. Id. Additionally, the Ninth Circuit taxed IDOC with costs of $278.30, which was

never tendered or paid by Defendant. Thus, we ask that this Court include this amount in the

costs order and in any judgment. The additional costs not taxed incurred for the appeal include

postage and the non-taxed copies which total $212.56. Id.

       35.       Ms. Fuller was billed for some, however not all, legal research costs incurred in

her case (Westlaw charges of $1,238.03). Id.

       36.       As mentioned above, Plaintiff paid for a private mediator in an attempt to try and

resolve the case. Plaintiff’s participation in that mediation was in good faith. Defendant only

offered less than six-figures during the mediation. Ms. Fuller was billed and paid a mediation fee

of $1,925. Id.

       37.       Ms. Harstad traveled to Boise on a regular basis related to her representation of

Ms. Fuller. However, we are not seeking any costs or expenses related to her travel with the

following exceptions: the travel to Seattle required for the oral argument to the Ninth Circuit

which was billed to Ms. Fuller ($1,082.60); and a car rental for Ms. Harstad during her extended

stay in Boise for trial preparations ($110.28). See attached Exhibit 7. This travel was necessary

and totals $1,192.88.

       38.       Our Firm did not bill Ms. Fuller for many of the other costs, such as long-distance

telephone calls, printing, facsimiles, postage for standard mailing, or meals for depositions,

hearings or trial. We are not requesting reimbursement for any of these non-billed costs.

However, there were a few significant postage charges that were billed to Ms. Fuller. This

includes sending courtesy copies of pleadings as required by Judge Quackenbush whose regular

chambers was in Washington ($18.32), and certified mail charges for Ms. Fuller’s Notice of


14 | Page        DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                 ATTORNEYS FEES AND COSTS
        Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 15 of 17




Claim filed with the Secretary of State ($5.75). The Firm billed Ms. Fuller for the demonstrative

exhibit of the organizational chart that was used during the closing statement ($116.87). These

copy costs were necessarily incurred and total $140.94. See Exhibit 7.

        39.        The Firm conducted three rounds of focus groups – one to inform counsel

regarding discovery necessary for the case; one to help prepare for trial including motions in

limine, jury instructions and verdict forms; and one to help prepare for opening/closing

statements. The Firm runs these focus groups in-house. They are an invaluable tool to effectively

and efficiently prepare the case for discovery and for trial. The out-of-pocket expenses incurred

for the three focus groups billed to Ms. Fuller total $1,871.63 and were a necessary part of

competently representing Ms. Fuller and made the representation more efficient. Id.

        40.        Thus, the total amount in additional, necessary litigation costs billed to Ms.

Fuller that we are requesting on her behalf is $10,751.34. Moreover, to the extent that any of

her requested costs submitted in her Bill of Costs filed on April 8, 2019 (Dkt. # 161) are found to

not be appropriately taxable, Ms. Fuller reserves her right to request those costs as a supplement

to this request.

        FUTHER AFFIANT SAYETH NOT

                   DATED this 9th day of April, 2019

                                        STRINDBERG & SCHOLNICK, LLC

                                        _/s/ Erika Birch_
                                        Erika Birch
                                        Kass Harstad
                                        Attorneys for Plaintiff




15 | Page          DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                   ATTORNEYS FEES AND COSTS
       Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 16 of 17




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2019 a true and correct copy of the foregoing pleading
was served on the following via the CM/ECF system:

Phillip J. Collaer
Yvonne A. Dunbar
Anderson Julian & Hull LLP
C.W. Moore Plaza
250 S. Fifth St. Suite 700
P.O. Box 7426
Boise, ID 83707-7426
pcollaer@ajhlaw.com
ydunbar@ajhlaw.com



                                                     /s/ Tonya Hansen




16 | Page      DECLARATION OF ERIKA BIRCH IN SUPPORT OF
               ATTORNEYS FEES AND COSTS
           Case 1:13-cv-00035-DCN Document 164 Filed 04/09/19 Page 17 of 17




                         TABLE OF CONTENTS OF ATTACHED EXHIBITS

            Exhibit 1 Is from an older billing system and contains requested time entries from
                      the beginning of Ms. Fuller’s matter through December 31, 2013 when we
                      switched to a new billing system.

            Exhibit 2 Contains requested time and expense9 entries from January 1, 2014 until
                      the appeal to the Ninth Circuit

            Exhibit 3 Contains the time and expense entries for the appeal to the Ninth Circuit

            Exhibit 4 Contains that time and expense entries for the petition for writ of certiorari
                      to the U.S. Supreme Court

            Exhibit 5 Contains the time and expense entries after the remand from the Ninth
                      Circuit and through April 4, 2019

            Exhibit 6 Requested Expert Fees/Expenses and Expert Invoices

            Exhibit 7 Requested un-taxed costs




9
    Expenses are highlighted in green.

17 | Page           DECLARATION OF ERIKA BIRCH IN SUPPORT OF
                    ATTORNEYS FEES AND COSTS
